Citation Nr: 1128194	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-32 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to the retroactive award and payment of Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, for the appellant's pursuit of a program of education prior to August 5, 2001.  


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to February 1970.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.               

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a May 2001 rating decision, the Veteran, who is the appellant's father, was granted a permanent and total disability rating, effective from July 1, 1999; the Veteran was notified of this determination in June 2001.  

2.  The appellant's initial application for Chapter 35 educational assistance was received on August 5, 2002.  


CONCLUSION OF LAW

Chapter 35 Dependents' Educational Assistance benefits may not be paid for any program of education pursued by the appellant prior to August 5, 2001.  
38 U.S.C.A. §§ 3501, 3513, 5113 (West 2002); 38 C.F.R. §§ 21.3130(e), 21.4131(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz, supra.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The appellant's eligibility for Chapter 35 benefits derives from her status as a child of a veteran who has a permanent and total disability rating.  See 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In a rating decision dated in May 2001, the RO increased the disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) from 30 percent to 100 percent disabling, effective from July 1, 1999.  In that same rating action, the RO also established basic eligibility for educational assistance benefits for his dependents, under Chapter 35, Title 38, United States Code, effective from July 1, 1999.  The Veteran was provided notice of this determination in June 2001.  

On August 5, 2002, the RO received the appellant's application for Dependents' Educational Assistance (DEA).  At that time, she requested DEA benefits for enrollment at Gainesville College from August 23, 1999 to May 6, 2003.  

By a September 2002 decision letter, the RO informed the appellant that VA could not pay for any training which occurred more than one year prior to the date the claim was received.  Thus, she was not eligible to receive DEA benefits prior to August 5, 2001.       

In general, the commencing date of an award of Chapter 35 educational benefits will not be earlier than the date one year prior to the date of receipt of the application or enrollment certification, whichever is later.  38 C.F.R. §§ 21.3130(e), 21.4131(d).  Retroactive benefits may be authorized when, as in this case, there is a retroactive award of the veteran's permanent and total disability rating, but this requires that the applicant submit to the VA an original application for educational assistance under Chapter 35 within one year of the date that the VA makes the rating decision which formed the basis for eligibility for Chapter 35 educational benefits.  38 U.S.C.A. § 5113(b) (West 2002).  Since the appellant's application was not received by June 2002, one year after the date of notification of the grant of a permanent and total disability rating, this exception to the general rule is not applicable, and, therefore, benefits cannot be paid for education pursued more than one year prior to the August 2002 date of claim.

The appellant and the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  At that time, the Veteran stated that he did not receive notification of the May 2001 rating decision, in which he was granted a permanent and total disability rating, until 2002.  However, the Board observes that the evidence of record includes a copy of the notification letter and it was dated in June 2001.  In addition, although the appellant testified that she had filed her claim for DEA benefits within one year of the notification letter, when she was asked directly when she had first filed for DEA benefits, she replied "August 5, 2002."    

The Board recognizes that the evidence of record includes an undated letter from the RO to the appellant in which the RO reported that they had received the appellant's application for DEA benefits on "May 23, 2001."  However, the Board finds that this letter was written in error because the evidence of record is negative for any evidence showing that the appellant had actually filed a claim for DEA benefits prior to August 5, 2002.   

The appellant has also provided numerous reasons why she did not file within one year of the notification letter which informed the Veteran that he had been granted a permanent and total disability rating.  In her notice of disagreement, received in November 2002, she stated that she was 26 years old at the time her father was granted a permanent and total disability rating, and it was her understanding that children of veterans could not receive DEA benefits after turning 26 years old.  In addition, the appellant indicated that once she learned she was eligible for DEA benefits, she contacted a VA education benefits representative and was told that she needed to go to the college she was attending and fill out an application.  According to the appellant, after she informed the VA representative that she had been in school since September 1999, he told her that she would be reimbursed all monies that she had paid for her education since September 1999.  The appellant noted that she was not informed of the one-year rule.  She further stated that the VA financial advisor at Gainesville College was not available until August 2002, and as such, she was unable to apply for DEA benefits until his return in August 2002.        

The Board sympathizes with the appellant and her reasons why she did not file for DEA benefits until August 2002.  However, the appellant's reasons for her late application do not provide a basis for an allowance of her claim.  Under 38 U.S.C.A. § 5113, retroactive DEA benefits may be only be paid if an eligible person applies for educational assistance within a year of the decision granting a retroactive award for a permanent and total disability rating.  Decisions of the U.S. Supreme Court, as well as the United States Court of Appeals for Veterans Claims (Court), have held that payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, including time limits pertaining to filing a claim, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.

In light of the above, the Board finds that there is no legal basis for a grant of the benefit.  The Board notes that in a similar case where a claimant pursued educational endeavors without claiming assistance from VA in advance, the Court held that VA was precluded from reimbursing the appellant for his educational expenses incurred without first putting VA on notice that such expectation existed, i.e., by filing an application.  Erspamer v. Brown, 9 Vet App 507, 510-11 (1996). The Court remarked that Chapter 35 benefits were instituted to provide dependents educational opportunities which would otherwise be impeded or interrupted for reason of the disability or death of a parent from a disease incurred in service, and to ensure that such dependents are aided in obtaining the education status which they might have aspired to and obtained but for the disability or death of such parent.  Id. at 509.

Likewise, in the instant case, there is nothing in the record to indicate that the appellant's education was impeded or interrupted by her father's disability.  Under 38 U.S.C.A. § 5113(b), an exception to this general requirement that a benefit be applied for in advance, where entitlement was not actually established during the time of the dependent's educational pursuit, but is later established retroactively, but this same law requires that a claim for the benefit be submitted within a year of the decision granting the retroactive award.  In this case, the appellant did not apply for benefits within that year; there is no exception based on a factual unawareness of his or her eligibility.

The appellant's claim for DEA benefits for her enrollment at Gainesville College from August 23, 1999 to May 6, 2003, was received on August 5, 2002.  Because this claim was not received within a year of the June 2001 notification to her father that eligibility to DEA was established, she is not entitled to benefits for an educational program which transpired prior to August 5, 2001.  There is no indication or allegation that a claim was filed at any earlier date.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to the retroactive award and payment of Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, for the appellant's pursuit of an educational program prior to August 5, 2001, is denied.






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


